Title: From George Washington to Benjamin Lincoln, 19 June 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Head Quarters Newburgh June 19th
                     1782
                  
                  I have the honor of enclosing the Extract of a Letter from Col.
                     Nicola Commandant of the Corps of Invalids, proposing some alterations
                     & amendments in the Establishment of that Corps; and wish for a
                     decision thereon. I likewise transmit an Extract of Gen. Heaths Letter of the
                     17th Inst. to me, covering a Letter from Lt Frye (which is also enclosed) and
                     have to request that not only a determination in the present instance, but a
                     Rule which will operate in similar cases for the future, may be obtained.
                  I was happy to learn from you that an adequate provision has been
                     made by Congress for the Maintenance of Ivalids who are rendered totally
                     incapable of service & have become an encumbrance to the Army, and
                     entreat you will be pleased to forward that Resolution as soon as conveniently
                     may be. I have the honor to be &c.
                  
               